     3:19-cv-00823-JFA-SVH    Date Filed 06/01/20    Entry Number 29   Page 1 of 30




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Jeffery Joe,                          )         C/A No.: 3:19-823-JFA-SVH
                                          )
                      Plaintiff,          )
                                          )
          vs.                             )             REPORT AND
                                          )         RECOMMENDATION AND
    Kershaw County Sheriff’s Office,      )               ORDER
    Kershaw County, Brad Lawson,          )
    and Justin Spivey,                    )
                                          )
                      Defendants.         )
                                          )

         Jeffery Joe (“Plaintiff”) brought this action pursuant to 42 U.S.C. § 1983,

asserting (1) a Fourth Amendment violation against Brad Lawson (“Lawson”)

and Justin Spivey (“Spivey”) for use of excessive force during Plaintiff’s arrest,

(2) claims against Kershaw County Sheriff’s Office (“KCSO”) for battery

pursuant to the South Carolina Tort Claims Act (“SCTCA”), and (3) claims for

negligence and gross against KCSO and Kershaw County as it pertains to

medical care rendered to Plaintiff, also pursuant to the SCTCA. 1

         This matter is before the court on Defendants’ motion for summary

judgment [ECF No. 20]. The motion having been fully briefed [ECF Nos. 20,

24, 27], it is ripe for disposition. Also before the court is Plaintiff’s motion for


1 Plaintiff additionally brought a claim for negligent hiring, supervision,
training, and retention against KCSO, but has conceded in briefing that,
following discovery on this issue, this claim should be dismissed. [ECF No. 24
at 9].
     3:19-cv-00823-JFA-SVH   Date Filed 06/01/20   Entry Number 29   Page 2 of 30




leave to file a corrected affidavit. [ECF No. 28].

        All pretrial proceedings in this case were referred to the undersigned

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(f) (D.S.C.). Because the summary judgment motion is dispositive,

this report and recommendation is entered for review by the district judge. For

the following reasons, the undersigned grants Plaintiff’s motion for leave to file

corrected affidavit and recommends the district judge deny in part and grant

in part Defendants’ motion for summary judgment.

I.      Factual Background

        Plaintiff’s claims arise out of allegations that Lawson and Spivey

employed excessive force against Plaintiff in executing a search warrant for

suspected drug operations on January 27, 2017, and that Plaintiff did not

receive appropriate medical care thereafter.

        A.   Plaintiff’s Version of Events

        On January 27, 2017, Plaintiff was staying at the Deluxe Inn in Camden,

South Carolina. [ECF No. 28-1 ¶ 1]. Prior to his arrest, he was located in room

14 and standing in the bathroom doorway when the door to room 14 was kicked

down. Id. ¶ 2. There was no knock, and Plaintiff was unaware of the police

presence at the motel prior to the door being kicked in. Id. ¶¶ 2–3.

        After the door was kicked in, Plaintiff stepped back from the bathroom

doorway into the bathroom and partially closed the door in an attempt to

                                         2
  3:19-cv-00823-JFA-SVH       Date Filed 06/01/20   Entry Number 29   Page 3 of 30




prevent the entry door for room 14 from hitting him. Id. ¶ 4. Plaintiff alleges

he “immediately realized that it was the authorities from all the screaming and

yelling they were asserting at the two ladies they encountered when they

entered the room.” Id. ¶ 5.

      Plaintiff opened the bathroom door and stood back in the doorway to

make his presence known and to ask what was happening. Id. ¶ 6. Plaintiff

alleges that because the officers had their backs turned, they were surprised

to see him standing behind them in the bathroom doorway. Id. ¶ 7. Spivey

turned to Plaintiff with what appeared to be an assault rifled pointed at

Plaintiff and asked to see Plaintiff’s hands. Id. ¶ 8. Plaintiff alleges he

immediately complied and “threw [his] hands up in the air.” Id. ¶ 9.

      Spivey then approached, believed Plaintiff was trying to “swallow

evidence or something,” and stated, “what do you have in your mouth.” Id. ¶

10. When Spivey was able to make physical contact, he forced Plaintiff from

the bathroom doorway back into the bathroom and up against the bathroom

wall, pushing Plaintiff’s head back and forth against the wall in an attempt to

force him to spit out whatever he assumed was in Plaintiff’s mouth. Id. ¶ 11.

During this time, Spivey grabbed Plaintiff “by one of [his] arm[s] and placed it

behind [his] back and began twisting it in a way that purports with some type

of tactical maneuver that controlled [his] body movement.” Id. ¶ 12. Plaintiff

alleges that “[b]ecause [his] lower body naturally and instinctively tried to

                                          3
  3:19-cv-00823-JFA-SVH      Date Filed 06/01/20   Entry Number 29    Page 4 of 30




move in the direction officer Spivey was twisting [his] arm, [Spivey] began

kneeing him to keep [his] lower body from moving as [Spivey] twisted

[Plaintiff’s] arm,” all in an attempt to get Plaintiff to spit out whatever Spivey

though was in Plaintiff’s mouth. Id. ¶¶ 13–14.

      Plaintiff alleges that at no point did he ever resist arrest or was he in

possession of a gun at the time of his arrest. Id. ¶¶ 15, 17. Plaintiff alleges after

he was handcuffed and placed in the parking lot area and after being

thoroughly searched by Spivey, Lawson ordered Plaintiff to stand up. Id. ¶ 18.

Plaintiff informed Lawson that his hip was hurting and that he needed help to

stand up, and Lawson then “snatched” Plaintiff up. Id. Plaintiff’s legs “gave

way from sitting for so long,” and as Plaintiff fell, Lawson “held [him] upright

and kneed [him] in [his] groin area [because] he thought [Plaintiff] was trying

to pull away from him.” Id.

      Plaintiff alleges he complained about his injuries, and he was “checked

out and cleaned up” by one of the officers that was helping conduct the searches

“because there was a lot of blood.” Id. ¶¶ 19–20. Once at the detention center,

Plaintiff alleges he informed the staff of his injuries, but he was told there was

no nurse to see him at that time. Id. ¶ 21. Plaintiff states he repeatedly

reported pain from the injury to his hip to employees of Kershaw County

Detention Center (“KCDC”) and that he remained in pain throughout his time

there. Id. ¶ 22.

                                         4
    3:19-cv-00823-JFA-SVH   Date Filed 06/01/20   Entry Number 29   Page 5 of 30




       B.    Defendants’ Version of Events

       On January 27, 2017, KCSO deputies were serving multiple search

warrants on different rooms of the Deluxe Inn located at 311 East Dekalb

Street, Camden, South Carolina, 29020. [ECF No. 20-2 ¶ 6]. These search

warrants were obtained by KCSO deputies after several controlled purchases

of narcotics were made from Plaintiff in January 2017. Id. ¶ 7.

       In the early morning hours at a meeting prior to the execution of the

search warrants, Camden Police Department (“CPD”) notified KCSO that

Plaintiff was known to have a firearm in his possession and shots had been

fired at the Deluxe Inn the day before. Id. ¶ 8. Spivey and Lawson allege that

KCSO deputies were on a heightened state of alert given their new information

that Plaintiff was likely armed. [ECF No. 20-2 ¶ 9, ECF No. 20-3 ¶ 9].

       As KCSO deputies entered into the parking lot of the Deluxe Inn,

Plaintiff, who resided in room 9 of the Deluxe Inn, spotted law enforcement

and ran to room 14. [ECF No. 20-2 ¶ 10]. 2 Spivey approached room 14, knocked,

and announced his presence and intent to execute a search warrant on the




2 As stated above, Spivey states in his affidavit that Plaintiff saw the police
approach the motel and ran into room 14. [ECF No. 20-2 ¶10]. In Spivey’s
deposition he stated that at the time in question, Plaintiff was unknown to
Spivey, and Spivey only knew a male had entered room 14. [ECF No. 24-2 at
9:13–24].
                                        5
    3:19-cv-00823-JFA-SVH   Date Filed 06/01/20   Entry Number 29    Page 6 of 30




premises. Id. ¶ 13. Upon entering the room, Spivey observed Plaintiff flee into

a bathroom and close the door despite verbal commands not to do so. Id. ¶ 14.

       Two females were also in the room. Id. ¶ 15. Spivey first spoken with

them and then attempted to open the bathroom door but found it was blocked.

Id. ¶¶ 15–16. 3 Spivey forced the door open to find Plaintiff fully clothed, sitting

on the toilet, and flushing the toilet. Id. ¶ 17. Defendants allege that deputies

later determined that Plaintiff was attempting to flush heroin down the toilet.

Id. ¶ 18. After stopping the toilet from flushing, Spivey told Plaintiff to show

him his hands, but Plaintiff refused to comply and started to put his hands into

the waistline of his pants. Id. ¶¶ 19–20.

       Defendants alleges that due to Plaintiff’s refusal to show Spivey his

hands, and with the aforementioned knowledge that Plaintiff may be armed,

Spivey used his body to pin Plaintiff’s body against the bathroom wall so that

his hands could be secured and any potential weapons identified. Id. ¶¶ 21–22.

       After gaining control of Plaintiff, Spivey escorted him back to the

bedroom area of room 14 where two other KCSO deputies assisted him in

placing handcuffs on Plaintiff and escorting him into the parking lot of the




3As stated above, Spivey states in his affidavit that Plaintiff was in the room
when he entered and ran to the bathroom despite commands not to. [ECF No.
20-2 ¶14]. However, Spivey testified in his deposition that he went into the
motel room and encountered two females, the bathroom door was shut, and the
unknown male was not visible in the room. [ECF No. 24-2 at 9:25–10:4].
                                         6
  3:19-cv-00823-JFA-SVH    Date Filed 06/01/20   Entry Number 29   Page 7 of 30




Deluxe Inn. Id. ¶ 24. Spivey and Lawson allege that at no point in time did

they kick or knee Plaintiff. [ECF No. 20-2 ¶ 25, ECF No. 20-3 ¶ 14].

Additionally, Spivey and Lawson allege Plaintiff never complained of any

injuries he was suffering from or the need for medical treatment of any kind.

[ECF No. 20-2 ¶ 26, ECF No. 20-3 ¶ 16].

      Plaintiff was transported to KCDC where he was booked on January 27,

2017. [ECF No. 20-3 ¶ 6]. Defendants allege Plaintiff did not complain of any

injuries to the corrections officers during the booking process. Id. ¶ 7.

Ultimately, Plaintiff received medical care from a third-party medical care

provider for an avulsion fracture to his left hip and made no further reference

to the injury for months prior to being transferred to a different correctional

facility. Id. ¶¶ 10–17.

II.   Discussion

      A.    Standard on Summary Judgment

      The court shall grant summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant bears the

initial burden of demonstrating that summary judgment is appropriate; if the

movant carries its burden, then the burden shifts to the non-movant to set

forth specific facts showing that there is a genuine issue for trial. See Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). If a movant asserts that a fact

                                       7
  3:19-cv-00823-JFA-SVH        Date Filed 06/01/20   Entry Number 29   Page 8 of 30




cannot be disputed, it must support that assertion either by “citing to

particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials;” or “showing . . . that an adverse

party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.

56(c)(1).

      In considering a motion for summary judgment, the evidence of the non-

moving party is to be believed and all justifiable inferences must be drawn in

favor of the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986). However, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry

of summary judgment. Factual disputes that are irrelevant or unnecessary will

not be counted.” Id. at 248.

      B.    Analysis

            1.    Plaintiff’s Motion for Leave to File a Corrected Affidavit

      On April 20, 2020, with Plaintiff’s opposition to Defendant’s motion,

Plaintiff’s counsel submitted to the court Plaintiff’s unsworn statement,

describing the events in question. [See ECF No. 24-1]. Counsel notes such a

statement “is not generally admissible at the summary judgment stage,”

informing the court that Plaintiff was unable to have the statement notarized

                                           8
    3:19-cv-00823-JFA-SVH   Date Filed 06/01/20   Entry Number 29   Page 9 of 30




and that, “while it states it is made under oath, does not contain the required

language from 28 U.S.C. § 1746.” [ECF No. 24 at 1 n.1]. 4 Counsel thereafter

filed the instant motion for leave to file corrected affidavit, submitting to the

court the same statement previously submitted, with the addition of the

following language: “I declare under penalty of perjury that the foregoing is

true and correct.” [ECF No. 24 at 1 n.1, ECF No. 28, ECF No. 28-1].

       Defendants argue in summary judgment briefing that Plaintiff’s counsel

has failed to offer an explanation as to why the unsworn statement “is so

fundamentally flawed.” [ECF No. 27 at 2–3]. 5 However, Defendants filed no

response to Plaintiff’s motion, and, therefore, Defendants offer no argument

that the corrected statement is not admissible nor any argument as to why the

court should deny Plaintiff’s motion.




4 Under Fed. R. Civ. P. 56(c), a party opposing a motion for summary judgment
may oppose by citing parts of the record including “affidavits or declarations.”
An unsworn statement can qualify under this rule as an affidavit if signed
under penalty of perjury. See 28 U.S.C. § 1746 (noting that unsworn
declarations can satisfy affidavit requirement only if signed under penalty of
perjury); see also Williams v. Sielaff, No. 89-7750, 1990 WL 135721 (4th Cir.
September 20, 1990) (holding that a statement made under penalty of perjury
and declared to be true and correct to the best of declarant’s knowledge
qualifies as affidavit for opposition to motion for summary judgment purposes).
5 In Plaintiff’s motion, Plaintiff’s counsel informs the court that during the time

counsel was trying to secure a corrected statement from Plaintiff, who is
incarcerated, “the COVID-19 outbreak began” and “[u]nder the best of
circumstances, there is delay in communicating with clients in federal prisons,”
but “[b]ecause counsel’s office has been closed, there were additional delays in
obtaining an affidavit in the correct form.” [ECF No. 28 at 2].
                                        9
    3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 10 of 30




        The Fourth Circuit has consistently expressed a “strong preference that

cases be decided on their merits” rather than dismissed on procedural or

technical grounds. Choice Hotels Int’l, Inc. v. Goodwin and Boone, 11 F.3d 469,

472 (4th Cir. 1993); see also Reizakis v. Loy, 490 F.2d 1132, 1135 (4th Cir.

1974) (“Against the power to prevent delays must be weighed the sound public

policy of deciding cases on their merits.”). In light of this well-established

judicial preference, the undersigned finds that the interests of justice are best

served by considering Plaintiff’s corrected statement. Accordingly, the

undersigned grants Plaintiff’s motion to file the corrected affidavit. 6

             3.    Defendants’ Motion for Summary Judgment

                   a.       Excessive Force Claim

        Claims that law enforcement officials have used excessive force in the

course of an arrest are properly analyzed under the Fourth Amendment's

“objective reasonableness” standard. Graham v. Connor, 490 U.S. 386, 388

(1989). Determining whether the force used to carry out a particular arrest is

“unreasonable” under the Fourth Amendment requires “balanc[ing] the nature

and quality of the intrusion on the individual’s Fourth Amendment interests




6 Plaintiff has informed the court that Defendants had scheduled Plaintiff’s
deposition but then cancelled and elected not to take Plaintiff’s deposition prior
to filing the motion for summary judgment. [See ECF No. 28 at 1]. Thus, the
only admissible evidence before the court recounting Plaintiff’s version of the
events in question is contained in his corrected statement.
                                          10
 3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 11 of 30




against the importance of the governmental interests alleged to justify the

intrusion.” Tennessee v. Garner, 471 U.S. 1, 8 (1985). The outcome of this

balancing test necessarily depends on the facts and circumstances of the

particular case. Id. at 8–9 (holding question is “whether the totality of the

circumstances justifie[s] a particular sort of search or seizure”). Factors to

consider in this analysis include the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade arrest by flight.

Graham, 490 U.S. at 396. Further, the analysis “must embody allowances for

the fact that police officers are often forced to make split-second judgments–in

circumstances that are tense, uncertain and rapidly evolving–about the

amount of force that is necessary in a particular situation.” Unus v. Kane, 565

F.3d 103, 117 (4th Cir. 2009) (citation omitted). Next, “[t]he court must also

consider the extent of the injuries caused to the plaintiff.” Lassiter v. Reece,

C/A No. 3:07-885-HFF-JRM, 2008 WL 2852164, at *4 (D.S.C. July 22, 2008)

(citing Jones v. Buchanan, 325 F.3d 520, 530–31 (4th Cir. 2003)).

      Additionally, under the qualified immunity defense, “government

officials performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified

                                       11
 3:19-cv-00823-JFA-SVH      Date Filed 06/01/20   Entry Number 29   Page 12 of 30




immunity ensures that “[o]fficials are not liable for bad guesses in gray areas;

they are liable for transgressing bright lines.” Maciariello v. Sumner, 973 F.2d

295, 298 (4th Cir. 1992). Whether an officer is entitled to qualified immunity

is a question of law for the court and, when there are no relevant disputed

material facts, a court should rule on the qualified immunity issue at the

summary judgment stage. Willingham v. Crooke, 412 F.3d 553, 558 (4th Cir.

2005) (“Ordinarily, the question of qualified immunity should be decided at the

summary judgment stage.”).

      To resolve a qualified immunity defense, the court must (1) determine

whether the facts alleged, taken in the light most favorable to the plaintiff,

show that the defendant’s conduct violated a constitutional right, and (2)

determine whether the right was clearly established at the time of the alleged

misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009). Courts may

address the two prongs of the qualified immunity analysis in whichever order

is appropriate in light of the circumstances of the particular case at hand. Id.

      Here, Plaintiff and Defendants “present wildly disparate accounts of the

arrest, putting in dispute the material facts at issue regarding the necessity of

force used in arresting” Plaintiff. Barfield v. Kershaw Cty. Sheriff’s Office, 638

F. App’x 196, 202 (4th Cir. 2016); see also Witt v. W. Va. State Police, 633 F.3d

272, 276 (4th Cir. 2011).

      Defendants dispute almost every allegation made by Plaintiff. However,

                                        12
 3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 13 of 30




taking facts in light most favorable to Plaintiff, as the court must at this

juncture, Plaintiff alleges officers kicked down the door to his motel room

without knocking. Spivey, who had an assault rifle trained on Plaintiff,

demanded to see Plaintiff’s hands, and Plaintiff immediately complied.

Because Spivey believed Plaintiff had evidence in his mouth, Spivey pushed

Plaintiff’s head back and forth to get him to spit the alleged evidence out,

grabbed one of Plaintiff’s arm in a tactical maneuver, and then kneed Plaintiff

to keep Plaintiff’s lower body from moving in response to the arm twisting.

Thereafter, Plaintiff was handcuffed and seated, post-search, and Lawson

ordered Plaintiff to stand up. Although Plaintiff informed Lawson of a hip

injury, Lawson snatched Plaintiff up, Plaintiff’s legs gave way, and Lawson

held Plaintiff up and kneed him in the groin area.

      Here, assuming Plaintiff’s version of events, Spivey and Lawson’s actions

were not objectively reasonable in light of the circumstances presented.

Turning to the relevant factors to be considered, the first weighs in favor of

Defendants, where, here, Defendants suspected Plaintiff was engaged in drug

sales and in possession of a firearm. See, e.g., Garcia v. McClaskey, No.

1:12CV93, 2016 WL 2903234, at *7 (M.D.N.C. May 18, 2016) (“Suspicion of

drug trafficking and firearm possession tip this factor in Rios’s favor.”) (citing

Whitebey v. Sarrge, No. 7:11CV105, 2011 WL 6323134, at *11 (W.D. Va. Dec.

16, 2011) (concluding that the first Graham factor weighed against the plaintiff

                                       13
    3:19-cv-00823-JFA-SVH    Date Filed 06/01/20   Entry Number 29    Page 14 of 30




where law enforcement officers suspected him of drug trafficking and

possessing a firearm at the time of his arrest)).

        However, the second and third factors weigh in Plaintiff’s favor. First,

Plaintiff did not pose an immediate threat to the officers or others. He did not

possess a weapon at the time of his arrest, 7 and when confronted by Spivey,

Plaintiff alleges Spivey had a weapon trained on him and Plaintiff was

immobile, with his hands raised. See, e.g., Yates v. Terry, 817 F.3d 877, 885–

86 (4th Cir. 2016) (“Regarding the second Graham factor, whether Yates posed

an immediate threat to the safety of the police or others, we also conclude that

this factor favors Yates. The evidence shows that Yates, who was unarmed,

complied with Terry’s orders to place his hands on the car before Terry tased

him for turning his head . . . . In this case, viewing the evidence in the light

most favorable to Yates, the evidence does not support an inference that Yates

was a danger to Terry at any time during their encounter.”).

        Defendants disagree, arguing as follows:

        The information available to the officers at the time of Plaintiff’s
        arrest was simply that there had been shooting the night prior to
        the execution of the warrants and that Plaintiff, in particular, was
        likely in possession of a firearm. Moreover, at the time of Plaintiff’s
        arrest, Plaintiff had not been searched and the officers had
        reasonable grounds to believe Plaintiff could pose a threat to their

7As conceded by Plaintiff, “[a] gun was found during the execution of the search
warrant and Plaintiff was charged with it. However, he was arrested in Room
14 of the motel and records reflect the gun was found in Room 9.” [ECF No. 24
at 4 n.2].
                                          14
 3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 15 of 30




      safety and others.

[ECF No. 27 at 7]. However, the court’s focus is on the time the relevant force

was employed. See Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (“In

considering whether an officer used reasonable force, a court must focus on the

moment that the force is employed.”). Plaintiff alleges Spivey had a weapon

trained on him and Plaintiff was immobile with his hands raised prior to

Spivey employing his alleged use of force. Likewise, Plaintiff alleges he was

handcuffed and had been searched prior to Lawson employing his alleged use

of force. Plaintiff’s allegations do not support the conclusion that a reasonable

officer would have believed Plaintiff posed an immediate threat at the relevant

points in time.

      Turning to the third factor, Plaintiff alleges he was not actively resisting

arrest or attempting to evade arrest by flight. He denies fleeing from the police

or even being aware of their presence before Spivey entered his motel room. He

denies barricading himself into the bathroom or that he attempted to destroy

evidence as alleged by Defendants. Instead Plaintiff alleges he immediately

acquiesced to all instructions given him by Spivey and Lawson.

      Regarding this factor, Defendants argue that although Plaintiff alleges

he was not resisting arrest, he also alleges that he believed Spivey and Lawson

thought he was, and responded accordingly, in that Plaintiff alleges Spivey

kneed his lower body in an attempt to keep his lower body from moving and

                                       15
    3:19-cv-00823-JFA-SVH   Date Filed 06/01/20   Entry Number 29   Page 16 of 30




Lawson kneed him in the groin area because he thought Plaintiff was

attempting to pull away. [See ECF No. 27 at 7–8, ECF No. 28-1 ¶¶ 13, 18].

        To the extent Plaintiff is alleging Spivey and Lawson subjectively

believed Plaintiff was resisting arrest, Plaintiff also alleges he at no point

resisted arrest. Additionally, the court does not consider an officer’s “intent or

motivation.” Elliott v. Leavitt, 99 F.3d 640, 642 (4th Cir. 1996) (citing Graham,

490 U.S. at 396–97). Rather, “the question is whether a reasonable officer in

the same circumstances would have concluded that a threat existed justifying

the particular use of force.” Id. (citing Graham, 490 U.S. at 396–97). Here, as

already stated above, taking facts in light most favorable to Plaintiff, Plaintiff

was not actively resisting arrest or attempting to evade arrest by flight, and a

reasonable juror could conclude Spivey and Lawson unreasonably employed

the force used. 8

        Viewing facts in light most favorable to Plaintiff for the purposes of




8 Defendants also argue Plaintiff’s current allegations, that Plaintiff was kneed
in the lower body and groin, contradict what Plaintiff asserted in his complaint,
that Defendants “kicked, kneed, or otherwise used force on Plaintiff during his
arrest” and, as a result, Plaintiff’s hip was broken. [See ECF No. 27 at 4–5
(citing ECF No. 1 ¶¶ 14–15)]. However, that Plaintiff now alleges he was kneed
in the lower body and groin, and not specifically in the hip, does not indicate
Plaintiff has put forth inconsistent allegations to those alleged in his
complaint. Although Defendants appear to argue otherwise, id. at 5, it is not
clear on the record before the court that being kneed in the lower body and
groin would not result in the injuries Plaintiff alleges he received. Further, it
is undisputed that Plaintiff suffered a fracture to his hip at some point.
                                        16
 3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 17 of 30




summary judgment and the first prong of qualified immunity, a reasonable

fact finder could determine that Spivey and Lawson were not objectively

reasonable in the force they employed during Plaintiff’s arrest. A reasonable

jury could find that both Spivey and Lawson used unnecessary force in light of

Plaintiff’s compliant behavior and not because they believed Plaintiff posed an

immediate threat to their safety or because they reasonably believed he was

actively resisting arrest or attempting to evade arrest or that he was likely to

do so. Therefore, having determined a Fourth Amendment violation, the court

turns to whether Plaintiff’s rights were “clearly established” at the time of the

violation.

      Although Defendants cite the relevant case law regarding qualified

immunity and argue that, in this case, they “took reasonable action in

executing the warrants that led to Plaintiff’s arrest and incarceration and did

not engage in the use of excessive force such that Plaintiff’s constitutional

rights would be violated,” [ECF No. 27 at 9], they do not specifically address

the question of whether the rights at issue were clearly established at the

relevant time.

      The Fourth Circuit has explained that although the burden is on the

plaintiff to prove that a constitutional violation occurred, the defendant must

prove that the right was not clearly established. Henry, 501 F.3d at 377–78;



                                       17
    3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 18 of 30




see also Bryant v. City Of Cayce, 332 F. App’x 129, 132 (4th Cir. 2009) (same). 9

        Here, Plaintiff has successfully met his burden of demonstrating that a

constitutional violation occurred. However, Defendants have not met their

burden to show that they are entitled to qualified immunity. Accordingly, the

undersigned recommends denying Defendants’ motion for summary judgment

as to Plaintiff’s excessive force claim.

                   c.       Battery Claim

        The SCTCA is “the exclusive remedy for any tort committed by an

employee of a governmental entity.” S.C. Code Ann. § 15-78-70(a). “The State,

an agency, a political subdivision, and a governmental entity are liable for their

torts in the same manner and to the same extent as a private individual under

like circumstances, subject to the limitations upon liability and damages, and

exemptions from liability and damages, contained” within the SCTCA. S.C.

Code Ann. § 15-78-40. As relevant here, the SCTCA additionally provides a

“governmental entity is not liable for the loss resulting from . . . employee

conduct outside the scope of his official duties or which constitutes actual

fraud, actual malice, intent to harm, or a crime involving moral turpitude.”

S.C. Code Ann. § 15-78-60 (17); see also id. at § 15-78-70(b).


9Despite the above-cited case law, Defendants appear to argue it is not their
burden to prove the rights at issue were not clearly established. [See ECF No.
27 at 5 (“Plaintiff has not alleged, nor cited any case law, supporting a finding
that Defendants violated a clearly established constitutional right.”)].
                                           18
 3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 19 of 30




      Plaintiff asserts a claim of battery pursuant to the SCTCA against

KCSO. Defendants argue in response that (1) KCSO has not waived sovereign

immunity, (2) intentional torts against KCSO are barred by the SCTCA, and

(3) Plaintiff’s arrest was supported by probable cause.

      First, the burden of showing a liability limitation or exception to the

SCTCA’s waiver of immunity is on the government entity asserting the

affirmative defense. Steinke v. S.C. Dep’t of Labor, Licensing & Regulation,

520 S.E.2d 142, 152 (S.C. 1999). Defendants have failed to carry their burden.

Although it appears that Defendants argue otherwise, [ECF No. 20-1 at 14],

the SCTCA “waives sovereign immunity for torts committed by the State, its

political subdivisions, and governmental employees acting within the scope of

their official duties.” Proctor v. Dep’t of Health & Envtl. Control, 628 S.E.2d

496, 502 (S.C. Ct. App. 2006) (citation omitted). Because Plaintiff brings a

battery claim pursuant to the SCTCA against KCSO’s employees alleged to be

acting within the scope of their official duties, KCSO is the appropriate

defendant for this claim. See S.C. Code Ann. § 15-78-70(c) (noting that claims

brought pursuant to the SCTCA against an employee acting within the scope

of his official duties must be brought against the agency or political subdivision

for which the employee was acting at the time).

      Defendants additionally argue the court should grant summary

judgment on Plaintiff’s battery claim because battery requires “intent to harm”

                                       19
     3:19-cv-00823-JFA-SVH   Date Filed 06/01/20   Entry Number 29   Page 20 of 30




which falls under one of the enumerated portions of the SCTCA. [ECF No. 20-

1 at 15–16]. However, under South Carolina law, battery is defined as the

“actual infliction of any unlawful, unauthorized violence on the person of

another, irrespective of its degree.” Barfield, 638 F. App’x at 201 (citing Jones

v. Winn–Dixie Greenville, Inc., 456 S.E.2d 429, 432 (S.C. Ct. App. 1995)).

“[W]hen a Sheriff’s deputy uses ‘force greater than is reasonably necessary

under the circumstances’ the governmental agency may be liable for battery.”

Id. (citing Roberts v. City of Forest Acres, 902 F. Supp. 662, 671–72 & n. 2

(D.S.C.1995); see also Newkirk v. Enzor, 240 F. Supp. 3d 426, 435–37 (D.S.C.

2017) (holding § 15–78–60(17) did not automatically bar the plaintiff’s SCTCA

claims for assault, battery, malicious prosecution, and false imprisonment

simply because they were intentional torts, and noting “each tort [the plaintiff]

alleges could be committed without actual malice or intent to harm”); Simmons

v. Charleston Cty. Sheriff’s Office, C/A No. 2:19-1754-BHH, 2019 WL 5387911,

at *1 (D.S.C. Oct. 22, 2019) (“The governmental agency, in this case CCSO,

may be liable for the assault and battery.”); Meyer v. McGowan, C/A No. 2:16-

00777-RMG, 2018 WL 4462367, at *5 (D.S.C. Sept. 18, 2018) (same). 10


10 Defendants cite two cases that appear to hold otherwise. See Kinard v. City
of Greenville, C/A No. 6:10-3246-TMC, 2012 WL 1340103, at *7 (D.S.C. Apr.
18, 2012) (“the City has immunity for the claims made against it for the
intentional tort of assault and battery”); Yates v. Zumalt, C/A No. 2:11-02289-
CWH, 2015 WL 12910629, at *3 (D.S.C. Apr. 23, 2015) (holding that because
the officer-defendant was alleged to have “intent to harm” the plaintiff, the
                                         20
 3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 21 of 30




      Whether immunity applies depends upon the facts of the case, and,

where, as here, material facts are disputed, summary judgment is

inappropriate and “[i]mmunity under the statute is an affirmative defense that

must be proved by the defendant at trial.” Newkirk, 240 F. Supp. 3d at 437.

(citing Frazier v. Badger, 603 S.E.2d 587, 590 (S.C. 2004)).

      Finally, Defendants appear to argue that because Spivey was in

possession of a search warrant, he had probable cause to enter the room where

Plaintiff was located, and therefore Plaintiff’s claim for battery should be

dismissed. [ECF No. 20-1 at 17]. In support, Defendants cite McCoy v. City of



city-defendant was not amendable to suit for state-law claims, including
battery, and those claims were to proceed against the officer-defendant
individually). First, to the extent these cases support the proposition that § 15–
78–60(17) automatically bars a plaintiff’s SCTCA claims for battery against a
governmental entity, these cases are inconsistent with the above-cited case
law. Second, to the extent Yates dismisses intentional tort claims against a
governmental entity as barred by the SCTCA, allowing those claims to proceed
against officer-defendants individually, such is distinguishable from the
present instance. As explained in Newkirk:
      . . . . under the SCTCA, for a given tort, either the governmental
      entity or the employee is liable but not both. An employee of a
      governmental entity who commits a tort while acting within the
      scope of his official duty is not liable and the plaintiff must sue the
      governmental agency itself. Roberts v. City of Forest Acres, 902 F.
      Supp. 662, 671 (D.S.C. 1995) (citing S.C. Code § 15–78–70(a)).
      “However, if the plaintiff proves that ‘the employee’s conduct was
      not within the scope of his official duties or that it constituted
      actual fraud, actual malice, intent to harm, or a crime involving
      moral turpitude,’ then the governmental agency is not liable, and
      the employee is personally liable.” Id. (quoting S.C. Code § 15–78–
      70(b)).
Newkirk, 240 F. Supp. 3d at 436.
                                       21
     3:19-cv-00823-JFA-SVH   Date Filed 06/01/20   Entry Number 29   Page 22 of 30




Columbia, wherein the court held as follows:

         Finally, a law enforcement officer who uses reasonable force in
         effecting a lawful arrest is not liable for assault or battery
         However, if the officer uses excessive force, or “force greater than
         is reasonably necessary under the circumstances,” the officer may
         be liable for assault or battery. Although McCoy’s Amended
         Complaint does not allege that the Officer Defendants used
         excessive force during the arrest, in his deposition McCoy testified
         that the Officer Defendants applied excessive force by pushing
         him, by handcuffing and arresting him, and by taking him to jail.
         Still, McCoy acknowledged that he was not physically injured in
         any way during the arrest. In light of this evidence and in view of
         the video evidence of the arrest, the court finds that the Officer
         Defendants did not use excessive force in effecting the lawful
         arrest of McCoy. Although the Officer Defendants did push McCoy,
         they clearly did so to move McCoy away from the scene of
         McAlister’s arrest. This was reasonable under the circumstances.
         Moreover, because probable cause supported McCoy’s arrest,
         handcuffing him and taking him to jail was likewise reasonable.
         Therefore, neither the City nor the Officer Defendants are liable
         for assault and battery.

McCoy v. City of Columbia, 929 F.Supp.2d 541, 567 (D.S.C. March 11, 2013)

(citations omitted). Here, however and unlike in McCoy, there are triable

issues of fact as to the amount of force used to make Plaintiff’s arrest. See, e.g.,

id. (“if the officer uses excessive force . . . the officer may be liable for assault

or battery”); Roberts, 902 F. Supp. 662 at 671 n.2 (noting a police officer who

uses force greater than necessary under the circumstances to make an arrest

can be liable for assault and battery). 11


11To the extent Defendants argue that Plaintiff’s battery claim fails because
of Plaintiff’s failure to present evidence of underlying tortious conduct by
Lawson and Spivey not addressed above, as has been stated, Plaintiff and
                                         22
 3:19-cv-00823-JFA-SVH      Date Filed 06/01/20   Entry Number 29   Page 23 of 30




      Accordingly, the undersigned recommends denying Defendants’ motion

as to Plaintiff’s battery claim.

                   d.    Negligence/Gross Negligence Claims

      Plaintiff brings claims of negligence and gross negligence against KCSO

and Kershaw County regarding his alleged lack of medical treatment following

his arrest. Defendants argue that Plaintiff’s claims fail because KCSO “does

not operate the Kershaw County Detention Center and is not liable for the

actions or inactions of employees of the Kershaw County Detention Center”

and because Kershaw County “showed at least slight care in its treatment of

Plaintiff.” [ECF No. 20 at 20–21]. 12

      To maintain an action for negligence, “a plaintiff must show: (1) the

defendant owes a duty of care to the plaintiff; (2) the defendant breached that

duty by a negligent act or omission; (3) the defendant’s breach was the actual

and proximate cause of the plaintiff’s injury; and (4) the plaintiff suffered an

injury or damages.” Roddey v. Wal-Mart Stores E., LP, 784 S.E.2d 670, 675




Defendants have presented very different accounts of what occurred during
Plaintiff’s arrest. Taking facts in light most favorable to Plaintiff, there are
triable issues of fact as to whether Lawson and Spivey exerted “unlawful,
unauthorized violence on [Plaintiff], irrespective of its degree.” Barfield, 638 F.
App’x at 201.
12 Defendants also argue that Plaintiff’s negligence and gross negligence claims

against Kershaw County fails because, like KCSO, Kershaw County has not
waived sovereign immunity. [See ECF No. 20-1 at 13–14]. For the reason
stated above regarding KCSO, the court rejects Defendants’ argument.
                                        23
 3:19-cv-00823-JFA-SVH      Date Filed 06/01/20   Entry Number 29    Page 24 of 30




(S.C. 2016) (citation omitted). However, the SCTCA additionally provides that

a governmental entity is not liable for a loss resulting from the “responsibility

or duty including but not limited to supervision, protection, control,

confinement, or custody of any . . . prisoner, inmate . . . except when the

responsibility or duty is exercised in a grossly negligent manner.” S.C. Code

Ann. § 15–78–60(25).

      “Gross negligence is the intentional conscious failure to do something

which it is incumbent upon one to do or the doing of a thing intentionally that

one ought not to do.” Etheredge v. Richland Sch. Dist. One, 534 S.E.2d 275,

277 (S.C. 2000) (citation omitted). It is the failure to exercise even “slight care.”

Id. Gross negligence has also been defined as a “relative term, and means the

absence of care that is necessary under the circumstances.” Hollins v. Richland

Cty. Sch. Dist. One, 427 S.E.2d 654, 656 (S.C. 1993). Gross negligence is

ordinarily a mixed question of law and fact. Clyburn v. Sumter County School

Dist. #17, 451 S.E.2d 885, 887 (S.C. 1994). However, “when the evidence

supports but one reasonable inference, the question becomes a matter of law

for the court.” Etheredge, 534 S.E.2d at 277.

      Here, Plaintiff does not provide any evidence to refute Defendants’

evidence that KCSO is not the proper defendant for Plaintiff’s claims of

negligence and gross negligence. Additionally, Plaintiff concedes that pursuant

to the SCTCA he cannot maintain a claim for negligence, only gross negligence,

                                         24
     3:19-cv-00823-JFA-SVH   Date Filed 06/01/20   Entry Number 29   Page 25 of 30




arguing only that he “received absolutely no treatment for a fractured hip.”

[ECF No. 24 at 9–10].

         Turning to Plaintiff’s gross negligence claim against Kershaw County,

medical records submitted by Defendants reveal that Kershaw County

exercised some care in treating Plaintiff’s hip.

         Plaintiff was booked into KCDC on January 27, 2017, and, as part of

Plaintiff’s booking, a medical history of Plaintiff was conducted. [ECF No. 20-

5]. This report notes that Plaintiff was not suffering from any visible trauma

at the time of his booking. Id. The first instance in the record of Plaintiff

complaining of his injuries occurred on February 4, 2017, when he submitted

a sick call slip for “increased pain in groin, hip and loose tooth.” [ECF No. 20-

6]. Plaintiff was seen by medical providers with Southern Health Partners

(“SHP”) on February 8, 2017, at which point he recounted that he was “kneed”

in the left hip and left inner thigh during his arrest, along with other injuries.

[ECF No. 20-7]. 13 At that time, SHP medical providers prescribed Plaintiff

Tylenol and ordered regular blood pressure checks. Id.

         Plaintiff next complained of injuries to KCDC staff on February 12, 2017,

submitting a sick call slip complaining of hip pain and an ear infection. [ECF




13Defendants have submitted the contract between Kershaw County and SHP
which states in part that SHP is to “provide for the delivery of all medical,
dental and mental health services of inmates.” [ECF No. 20-21 at 1].
                                         25
 3:19-cv-00823-JFA-SVH      Date Filed 06/01/20   Entry Number 29   Page 26 of 30




No. 20-8]. Plaintiff was seen on February 15, 2017, and SHP medical providers

followed up with Plaintiff on March 1, 2017, and advised Plaintiff of the results

of an x-ray conducted on February 14, 2017, indicating a greater trochanteric

irregularity in Plaintiff’s left hip. [ECF No. 20-4 ¶ 13, ECF No. 20-8, ECF No.

20-9, ECF No. 20-11 at 1]. Plaintiff requested an MRI, and SHP medical

providers informed Plaintiff that because his injury predated his booking into

the detention center, Plaintiff would be required to pay the full cost of any MRI

up front. [ECF No. 20-9].

      Plaintiff was seen on March 16, 2017 for additional x-rays of his hip.

[ECF No. 20-11]. On March 22, 2017, Plaintiff was again seen by SHP medical

providers as part of a routine blood pressure check. [ECF No. 20-10]. At this

appointment, the medical provider asked if Plaintiff was told anything while

at the ER for his second set of x-rays, and the medical provider then reviewed

Plaintiff’s x-rays and advised that the area of his hip that was fractured had

improved in the second x-ray. Id. The medical provider explained that his hip

injury was not the type that typically required surgery and would improve over

time. Id.

      Plaintiff was next seen on March 28, 2017, wherein Plaintiff requested

an exact time frame for his hip fracture to heal. [ECF No. 20-12]. The SHP

medical provider explained that his healing will take time. Id.

      Plaintiff submitted an inmate-to-staff request form on April 14, 2017,

                                        26
 3:19-cv-00823-JFA-SVH       Date Filed 06/01/20   Entry Number 29   Page 27 of 30




advising that he was in need of further treatment for the pain in his hip. [ECF

No. 20-13]. Plaintiff was advised by medical providers to submit a sick call slip

for treatment. Id. Plaintiff submitted a sick call slip on April 19, 2017,

complaining of pain in his hip, above the knee, and the bottoms of his feet, as

well as daily headaches and inability to sleep. [ECF No. 20-14]. SHP medical

providers received this sick call slip on April 19, 2017, id., and saw Plaintiff on

April 21, 2017, prescribing Plaintiff additional medication. [ECF No. 20-15].

      Plaintiff submitted a sick call slip on April 24, 2017, again requesting

MRIs and a CAT scan. [ECF No. 20-16]. SHP medical providers responded that

same day reiterating that Plaintiff would need to pay for the costs of this

treatment up front. Id. Plaintiff indicated that he would speak to his family in

that regard. Id. On April 25, 2017, Plaintiff was again seen for radiological

views of his hip, and the physician’s impressions noted there was no acute

femoral neck fracture and an age-indeterminate greater trochanteric avulsion

fracture. [ECF No. 20-17].

      Plaintiff submitted a sick call request on April 27, 2017, wherein he

advised he could not afford the cost of the additional medical treatment he was

seeking. [ECF No. 20-18]. In this submission, Plaintiff requested assistance in

obtaining a medical bond so that he could seek treatment medical care of his

“own volition and accord.” Id. Plaintiff was advised that the medical providers

at KCDC have nothing to do with his bond. Id.

                                         27
 3:19-cv-00823-JFA-SVH    Date Filed 06/01/20   Entry Number 29   Page 28 of 30




      Plaintiff submitted another sick call request on May 4, 2017, asking who

should talk to for assistance with his medical issues. [ECF No. 20-19]. SHP

medical providers responded as follows: “Talk to your lawyer. Your hip is

healing well. Your lawyer or family member can talk to the judge [on] your

behalf, but medical cannot alter a bond.” Id. Plaintiff did not submit another

sick call request until August 24, 2017, seeking information related to what

medications he was taking. [ECF No. 20-20]. Plaintiff was advised this

medication was for his blood pressure. Id. Based on the record before the court,

no further requests for treatment or treatment occurred during Plaintiff’s time

at the KCDC, and Plaintiff left KCDC’s custody September 20, 2017. [ECF No.

20-4 ¶ 16].

      Plaintiff argues that the “detention center made it clear there would be

no treatment for the fracture because of the cost involved.” [ECF No. 24 at 9–

10]. However, Plaintiff does not dispute the medical records provided by

Defendants that show KCDC referred Plaintiff to medical treatment with SHP

in response to all of his requests, he received pain medication and underwent

multiple rounds of x-rays, and he was recovering from his injuries during the

time he was at KCDC.

      Because the undisputed record reveals no triable issue of fact regarding

Plaintiff’s negligence and gross negligence claim, the undersigned recommends

the district judge grant Defendants’ motion for summary judgment regarding

                                      28
  3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 29 of 30




these claims.

III.   Conclusion and Recommendation

       Plaintiff’s motion to file corrected affidavit is granted. [ECF No. 28]. For

the foregoing reasons, the undersigned recommends the district judge grant in

part and deny in part Defendants’ motion for summary judgment, dismissing

Plaintiff’s claims for negligent hiring, supervision, training, and retention

against KCSO, as well as claims for negligence and gross negligence against

KCSO and Kershaw County. [ECF No. 20].

       IT IS SO RECOMMENDED.


June 1, 2020                                 Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge

  The parties are directed to note the important information in the attached
     “Notice of Right to File Objections to Report and Recommendation.”




                                        29
 3:19-cv-00823-JFA-SVH     Date Filed 06/01/20   Entry Number 29   Page 30 of 30




      Notice of Right to File Objections to Report and Recommendation

      The parties are advised that they may file specific written objections to
this Report and Recommendation with the District Judge. Objections must
specifically identify the portions of the Report and Recommendation to which
objections are made and the basis for such objections. “[I]n the absence of a
timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.’” Diamond v. Colonial Life &
Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

      Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed.
R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to Federal
Rule of Civil Procedure 5 may be accomplished by mailing objections to:

                            Robin L. Blume, Clerk
                          United States District Court
                              901 Richland Street
                        Columbia, South Carolina 29201

       Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment
of the District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1);
Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.
1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                        30
